The' decision of this court handed down on March 15, 1929,* is hereby amended to read as follows: Peremptory mandamus order reversed upon the law and the facts, with ten dollars costs and disbursements, and proceeding dismissed, with costs. Respondent proposes to erect upon his lot a building with the. entrance wall facing the rear of the lot and the opposite or rear wall facing the street. He also proposes to make such wall facing the street thirteen feet higher than the Zoning Ordinance permits the “ front ” wall of a building in that district to be, although the wall of the entrance side, facing the rear of the lot, is within the permitted height. The height of the building must be measured from the street side of the building. A permit to erect a building to be constructed as planned violates the Zoning Ordinance and may be revoked by appellant. (Building Code of the City of Yonkers, art. I, § 4, subd. 7.) The permit having been illegally granted, no vested right of respondent has been violated. Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ., concur.

 See 226 App. Div. 687.— [Rep.